DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
Applicant argues “claim 1 specifically recites that the “first portion of the conductive ink circuit and the second portion of the conductive ink circuit removably connect, and the first housing receive[s] power via the first portion of the conductive ink circuit in response to the first portion of the conductive ink circuit being in connection with the second portion of the conductive ink circuit.” Applicants submit that this claim language is not “intended use” as alleged by the Examiner, but rather is functional language that limits the structure of the claims, and therefore “must be treated as a claim limitation.”
The Examiner never alleged that this limitation is intended use. Rather, the Examiner stated that the cartridge of Deevi is capable of functioning in the same manner. The claimed cartridge being “configured to” removably connect to a second housing including a second portion of the conductive ink circuit such that the first portion of the conductive ink circuit and the second portion of the conductive ink circuit removably connect, and receive power via the first portion of the conductive ink circuit, requires that if the claimed cartridge were to be connected to such a second housing, the first portion of the conductive ink circuit and the second portion of the conductive ink circuit would thereby connect and the first housing would receive power via the first portion of the conductive ink circuit. The actual presence of the second housing is not required by claim 1. Applicant appears to believe that despite the fact that claim 1 does not require the actual presence of the second housing, the prior art must specifically teach this second housing having all of these features in order to read on claim 1. This is simply not the case. The cartridge/first housing of the prior art only needs to be capable of functioning in the same manner. Furthermore, the first housing receiving power in response to the first portion of the conductive ink circuit being in connection with the second portion of the conductive ink circuit is dependent on the second housing sending power in response to the first portion of the conductive ink circuit being in connection with the second portion of the conductive ink circuit. The first housing of Deevi, or modified Deevi, is capable of functioning in the same manner, i.e. if the second housing were to send power in response to the first portion of the conductive ink circuit being in connection with the second portion of the conductive ink circuit, the first housing would thereby receive this power. 
For similar reasons, the Examiner disagrees with Applicant’s arguments regarding claim 8. The power supply section/first housing of Steingraber only needs to be capable functioning in the claimed manner. The actual presence of the second housing is not required by claim 8. The first housing of Steingraber is being capable of, i.e. “configured to”, removably connecting to a second housing that has a second portion of the conductive ink circuit embedded therein. The second housing is not a positively recited limitation. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Deevi (US 5,322,075).
Regarding claim 1, Deevi teaches a cartridge for an electronic smoking article comprising: a first housing of the electronic smoking article including a first portion of a conductive ink circuit embedded in the first housing; and the first housing configured to, removably connect to a second housing of the electronic smoking article, receive power via the first portion of the conductive ink circuit in response to the first portion of the conductive ink circuit being in connection with sockets of the second housing [col. 3, l. 28-35; col. 4, l. 12-45]. The first housing is interpreted as being capable of, i.e. “configured to”, removably connecting to a second housing with a second portion of the conductive ink circuit embedded in the second housing such that the first portion of the conductive ink circuit and the second portion of the conductive ink circuit removably connect. Deevi thereby reads on the structural limitations of the cartridge required by the claims. 
Regarding claim 2, the cartridge of Deevi comprises a heater configured to receive power from a power source in the second housing via the first portion of the conductive ink circuit, and heat using the received power. Heating a liquid is directed to intended use. Deevi thereby reads on the structural limitations of the cartridge required by the claims.
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Steingraber (US 2015/0053217).
Steingraber teaches a power supply section for an electronic smoking article comprising: a first housing of the electronic smoking article including a first portion of a conductive ink circuit embedded in the first housing; and the first housing configured to, removably connect to a second housing of the electronic smoking article, such that the first portion of the conductive ink circuit and a circuit of the second housing removably connect, and control power to a heater for heating a liquid via the first portion of the conductive ink circuit in response to the first portion of the conductive ink circuit being in connection with the circuit of the second housing, and a power supply configured to supply power to the heater included in the second housing; and control circuitry configured to, enable the power supply to provide power to the heater in response to the connection, and control power supplied to the heater by the power supply in response to the power supply being enabled [0077, 0106, 0119, 0133].  The first housing is interpreted as being capable of, i.e. “configured to”, removably connecting to a second housing that has a second portion of the conductive ink circuit embedded therein. The second housing is not a positively recited limitation. The power supply section of Steingraber thereby reads on the claims power supply section. 
Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorens (US 2011/0155153) in view of Deevi. 
Thorens teaches cartridge for an electronic smoking article comprising: a first housing including a first portion of a conductive circuit embedded in the first housing, the first housing configured to removably connect to a second housing with a second portion of the conductive circuit embedded in the second housing such that the first portion of the conductive circuit and the second portion of the conductive circuit removably connect, a heater configured to receive power from a power source in the second housing via the first portion of the conductive circuit, and heat a liquid using the received power, a reservoir containing the liquid; and a wick in fluid communication with the reservoir, the wick configured to supply the liquid for the heater to heat the liquid, and a mixing chamber downstream of the heater; and an air inlet configured to allow air to be drawn into the mixing chamber [Fig. 1; 0077, 0078, 0086]. Conductive ink is not disclosed. Deevi teaches a conductive ink circuit embedded in an electronic smoking article cartridge housing for receiving power for the heater [col. 3, |. 28-35; col. 4, |. 12-45]. As this is a conventional electrical connection means known in the art, it would have been obvious to one of ordinary skill in the art to embed a conductive ink circuit in the first housing of Thorens to achieve the same, predictable result of powering the heater. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. The first housing would thus be capable of, i.e. “configured to”, removably connect to a second housing with a second portion of the conductive ink circuit embedded in the second housing such that the first portion of the conductive ink circuit and the second portion of the conductive ink circuit removably connect. Modified Thorens thereby reads on the limitations of the cartridge required by the claims.
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorens and Deevi as applied to claim 2 above, and further in view of Cohen (US 2011/0036346). 
Modified Thorens does not teach the claimed configuration. Cohen teaches an electronic smoking article wherein the heater is further configured to heat the liquid for a desired time period and a duration of the desired time period is based on a desired amount of liquid to be vaporized [0029, 0045]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the cartridge of modified Thorens to allow for further user control. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steingraber as applied to claim 9 above, and further in view of Conley (US 2013/0220315).  
Steingraber does not teach the control circuitry is further configured to determine that the electronic smoking article is being handled by an adult vaper; and enable the power supply to provide the power to the heater based on results of the determination. However, this configuration is known in the art as taught by Conley [0056] and would have been obvious to one of ordinary skill in the art to apply to the device of Steingraber provide a more efficient activation.  
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steingraber as applied to claim 9 above, and further in view of Cohen.  
Steingraber does not teach the claimed configuration. Cohen teaches an electronic smoking article wherein the heater is further configured to heat the liquid for a desired time period and a duration of the desired time period is based on a desired amount of liquid to be vaporized [0029, 0045]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the cartridge of Steingraber to allow for further user control. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,560,883. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘883 patent. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim and rejected under double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the cartridge of Deevi as applied to claim 2 above such that in response to the first portion of the conductive ink circuit being in connection with the second portion of the conductive ink circuit, the heater is further configured to begin a pre-heating process of the liquid.
Claim 13-20 are rejected under double patenting, but would be allowable upon filing of a terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  Deevi teaches an electronic smoking article comprising: a first section including a first portion of a conductive ink circuit. The prior art does not teach or reasonably suggest modifying Deevi to have a second section including a second portion of the conductive ink circuit, the first portion of the conductive ink circuit removably connected to the second section of the conductive ink circuit; and control circuitry configured to enable the power supply to provide power to the heater if the first portion and the second portion of the conductive ink circuit are connected, and control power supplied to the heater by the power supply if the power supply is enabled.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/               Examiner, Art Unit 1747